DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/22 has been entered.
Response to Amendment
Claims 1-2, 4-12 and 14-20 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1, 3-11 and 13-20 under 35 USC 102 as being anticipated by Salunkhe have been fully considered. The rejection is withdrawn because Salunke fails to teach the second portion of the heat shield radially diverges away from the axial centerline from the respective bend to the respective free end. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salunkhe et al. (US9366444) (“Salunkhe”).

    PNG
    media_image1.png
    400
    585
    media_image1.png
    Greyscale

Regarding claim 1, Salunkhe teaches (Fig. 5B) a sealing arrangement (155) for a turbomachine (Fig. 1), the turbomachine defining an axial centerline (the engine shaft axis), the sealing arrangement comprising: 
a transition duct (21, Fig. 3A) having an upstream end and a downstream end, the transition duct comprising an aft frame (50) that circumferentially surrounds the downstream end of the transition duct; a first stage nozzle (44) spaced apart from the aft frame and defining a gap (Fig. 5B) therebetween; and a sealing assembly (155) coupled to the aft frame, the sealing assembly comprising: 
a flexible sealing element (79b) extending from the aft frame across the gap to the first stage nozzle, wherein the flexible sealing element is forced into sealing engagement with the first stage nozzle by pressure from a compressed working fluid (flow holes 100 indicate the presence of compressed working fluid); and 
a heat shield (73) disposed between the flexible sealing element and the aft frame, wherein the heat shield is spaced apart from the first stage nozzle (the heat shield is spaced both axially and radially, see Col. 4 lines 54-62) and terminates within the gap, wherein the flexible sealing element and the heat shield each include a first portion (81 for the seal and the adjacent structure for the heat shield) that extends generally radially, a bend (157 for the seal and the area between 69 and 73 for the heat shield), a second portion (79b for the seal, and 73 for the heat shield), and a free end (see annotated Fig. 5B), and wherein the second portion of the flexible sealing element radially diverges away from the axial centerline from the respective bend to the respective free end.
Salunkhe fails to teach the second portion of the head shield radially diverges away from the axial centerline from the respective bend to the respective free end.
Since applicant has not disclosed that having the second portion of the heat shield radially diverge away from the axial centerline solves any stated problem or is for any particular purpose above the fact that the heat shield protects the flexible sealing element and it appears that the heat shield of Salunkhe would perform equally well with the radial divergence as claimed by applicant, it would have been an obvious matter of design choice to modify the sealing arrangement of Salunke and change the heat shield to radially diverge away from the axial centerline from the respective bend to the respective free end as claimed for the purpose of thermally protecting the flexible sealing element. 
Regarding claim 4, Salunkhe teaches (Figs. 4B-5B) the second portion of the flexible sealing element comprises a plurality of cooling holes (100) configured to direct compressed working fluid onto an outer surface of the heat shield to cool the heat shield and purge combustion gases from the gap (Col. 5 lines 24-52), and wherein the second portion of the heat shield is spaced apart from the first stage nozzle and the flexible sealing element (see Fig. 5A and Col. 4 lines 54-62).
Regarding claim 5, Salunkhe teaches (Fig. 5B) the first portion of the flexible sealing element and the first portion of the heat shield are at least partially in contact with one another.
Regarding claim 6, Salunkhe teaches (Fig. 5B) the second portion of the flexible sealing element and the second portion of the heat shield radially diverge from one another as respective second portions extend from the respective bend to the respective free end. 
Regarding claim 7, Salunkhe teaches (Fig. 5B) the first portion of the heat shield is longer than the first portion of the flexible sealing element, and wherein the second portion of the flexible sealing element is longer than the second portion of the heat shield.
Regarding claim 8, Salunkhe teaches (Fig. 2) the aft frame comprises an outer portion (connected to element 50), an inner portion (near element 21), a first side portion extending between the outer portion and the inner portion, and a second side portion extending between the outer portion and the inner portion (Fig 2).
Regarding claim 9, Salunkhe teaches (Fig. 5B) the outer portion of the aft frame defines a notch (see annotated Fig. 5B) and a support member (50).
Regarding claim 10, Salunkhe teaches (Fig. 5B) the sealing assembly further comprises a U-shaped bracket (45) that extends into the notch and couples to the support member, and wherein the heat shield is connected to the U-shaped bracket.
Regarding claim 11, Salunkhe teaches the identical elements of claim 1, and further teaches (Fig. 1) a turbomachine (10), comprising: a compressor section (12); a combustor section (20) having a plurality of combustors, each combustor comprising a transition duct (21).
Regarding claims 14-20, Salunkhe teaches the identical elements of claims 4-10.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Salunkhe in view of Schnieder et al. (US2012/0060503) (“Schnieder”).
Regarding claim 2, Salunkhe teaches the sealing arrangement of claim 1, but fails to teach the heat shield is coated in a thermal barrier coating.
In an analogous art, Schnieder teaches a transition duct for a gas turbine engine. Schnieder teaches (Fig. 2) heat shields (13) with a thermal barrier coating to protect against hot gases (Paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sealing arrangement of Salunkhe and change the heat shield to be coated in a thermal barrier coating as taught by Schnieder to provide protection from hot gases in the main flow path. 
Regarding claim 12, the limitations are identical to claim 2, and Salunkhe is modified by Schnieder in an identical fashion. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745
                                   

/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745